October 3, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20549 Attention: Filing Desk Re: Tower Financial Corporation Commission File No. 000-25287 2010 Annual Report on Form 10-K Dear Sir or Madam: On behalf of Tower Financial Corporation, enclosed for filing with the Securities and Exchange Commission, via direct transmission to the EDGAR system, is our Amended Annual Report on Form 10-K/A for the fiscal year ended December 31, 2011. The financial statements contained in the report are presented on a basis consistent with the preceding year, and do not reflect any changes in accounting principles or practices or in the methods of application of those principles or practices. Sincerely, /s/ Richard R. Sawyer Richard R. Sawyer Principal Financial Officer and Secretary Tower Financial Corporation Enclosure
